Exhibit 99.1 Contact: Michael J. Culotta Executive Vice President and Chief Financial Officer (502) 627-7475 PHARMERICA REPORTS STRONG RESULTS FOR THE SECOND QUARTER OF 2011 AND SIX MONTHS ENDED JUNE 30, 2011 Increases 2011 Earnings Guidance Gross Margin and EBITDA Margin Increase LOUISVILLE, Kentucky (August 4, 2011) – PharMerica Corporation (NYSE: PMC), a national provider of institutional pharmacy and hospital pharmacy management services, today reported its financial results for the second quarter of 2011 and six months ended June 30, 2011. Commenting on the Company’s results for the second quarter, Gregory S. Weishar, PharMerica Corporation’s Chief Executive Officer, said, “We are pleased with the financial performance of the second quarter.Adjusted EBITDA margin grew 130 basis points in this quarter versus the first quarter in 2011.This was a result of improved purchasing terms under the renegotiated Prime Vendor Agreement and higher generic margins coupled with increased generic dispensing.Customers are beginning to recognize the impact of the Company’s focus on core services, which began in 2010.Their feedback has been positive.Further, year to date net bed loss improved 60% versus the first six months of 2010.Our efforts should lead to overall improvement in bed retention and financial performance throughout the year. “Based on the Company’s improved financial performance, we are increasing full year guidance for adjusted EBITDA to a range of $82.0 million to $86.0 million.As a result of a greater than anticipated generic dispensing rate, we are lowering our revenue estimates.Although increased generic usage negatively impacts our revenues, we remain committed to driving these significant savings to our customers.” The results for the second quarter and six months are set forth below: Ø Key Comparisons of Second Quarters Ended June 30, 2011 and 2010: ● Revenues for the second quarter of 2011 were $531.7 million compared with $450.5 million for the second quarter of 2010, an increase of 18.0%. ● Net income for the second quarter of 2011 was $7.4 million, or $0.25 per diluted share, compared with $1.3 million, or $0.04 per diluted share, for the second quarter of 2010.Adjusted earnings per diluted share were $0.32 in 2011 compared with $0.22 in 2010, an increase of 45.5%. ● Cash flows used in operating activities was $5.1 million compared with cash flows provided by operating activities of $20.6 million in the prior year.The reduction in cash flows was due primarily to timing changes in the purchase of inventories. ● Adjusted EBITDA for the quarter was $26.3 million compared with $19.3 million in the prior year, an increase of 36.3%. -MORE- PMC Reports Results for the Second Quarter of 2011 Page 2 August 4, 2011 Ø Key Comparisons of Six Months Ended June 30, 2011 and 2010: ● Revenues for the six months ended June 30, 2011, were $1,066.8 million compared with $912.7 million for the same period of 2010, an increase of 16.9%. ● Net income for the first half of 2011 was $10.7 million, or $0.36 per diluted share, compared with $9.7 million, or $0.32 per diluted share, for the same period of 2010.Adjusted earnings per diluted share were $0.53 in the first half of 2011 compared with $0.52 in 2010. ● Cash flows provided by operating activities was $0.3 million compared with $45.3 million in the prior year.The reduction in cash flows was due primarily to timing changes in the purchase of inventories, an increase in account receivables related to the acquired businesses, and an increase in prepaids and other assets as a result of the renegotiated Prime Vendor Agreement. ● Adjusted EBITDA for the six months was $45.5 million compared with $42.4 million in the prior year, an increase of 7.3%. Fiscal 2011 Earnings Guidance The Company updates its fiscal 2011 earnings guidance range as follows: (in millions, except per share data) Previous Guidance Current Guidance Revenues $2,097 - $2,133 $2,080 - $2,110 Adjusted EBITDA $77.0 - $83.0 $82.0 – $86.0 Depreciation and amortization expense $30.3 - $29.3 $30.9 - $30.4 Interest expense, net $9.0 - $8.8 $9.0 - $8.8 Tax rate 40.8% - 40.6% 40.8% - 40.6% Net income $22.3 - $26.7 $24.9 - $27.8 Adjusted diluted earnings per share $0.76 - $0.91 $0.85 - $0.95 Common and common equivalent shares outstanding As is normal practice, the fiscal 2011 earnings guidance does not consider any benefits from future acquisitions nor does it consider any integration, merger and acquisition related costs or other related charges the Company may incur, including but not limited to the application of new accounting pronouncements or other non-recurring charges.Also, the guidance does not consider the potential impact of any future acquisitions or the expected conversion to Average Manufacturers Price (“AMP”) because the effect of these items cannot be reasonably estimated at this time. -MORE- PMC Reports Results for the Second Quarter of 2011 Page 3 August 4, 2011 Conference Call Management will hold a conference call to review the financial results for the second quarter ended June 30, 2011, on August 5, 2011, at 10:00 a.m. Eastern Time.To access the live webcast, visit the Investor Relations section of the Company’s website at www.pharmerica.com or go to www.earnings.com.To access a telephonic replay of the call, which will be available one hour after the conclusion of the call through August 11, 2011, please dial 1-888-286-8010 (617-801-6888 if calling from outside the U.S.) and use passcode 51354635. About PharMerica PharMerica Corporation is a leading institutional pharmacy services company servicing healthcare facilities in the United States.As of June 30, 2011, PharMerica operated 94 institutional pharmacies in 44 states.PharMerica’s customers are institutional healthcare providers, such as nursing centers, assisted living facilities, hospitals and other long-term care providers.The Company also provides pharmacy management services to long-term care hospitals. Forward-looking Statements This press release contains “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, which reflect the Company’s current estimates, expectations and projections about its future results, performance, prospects and opportunities.Forward-looking statements include, among other matters, the information concerning the Company’s “guidance” and possible future results of operations, and the strength of the Company’s financial performance during 2011.Forward-looking statements include statements that are not historical facts and can be identified by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “plan,” “may,” “should,” “will,” “would,” “project” and similar expressions.These forward-looking statements are based upon information currently available to us and are subject to a number of risks, uncertainties and other factors that could cause the Company’s actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements.Important factors that could cause the Company’s actual results to differ materially from the results referred to in the forward-looking statements we make in this press release are included in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports, including Quarterly Reports on Form 10-Q, filed with the SEC by the Company. You are cautioned not to place undue reliance on any forward-looking statements, all of which speak only as of the date of this press release.Except as required by law, we undertake no obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events.All subsequent written and oral forward-looking statements attributable to us or any person acting on the Company’s behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this press release and in the Risk Factors section set forth in the Company’s Annual Report on Form 10-K filed with the SEC and in other reports filed with the SEC by the Company. -MORE- PMC Reports Results for the Second Quarter of 2011 Page 4 August 4, 2011 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED INCOME STATEMENTS (In millions, except share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, Amount % of Revenue Amount % of Revenue Amount % of Revenue Amount % of Revenue Revenues $ % $ % $ % $ % Cost of goods sold Gross profit Selling, general and administrative expenses Amortization expense Integration, merger and acquisition related costs and other charges Operating income Interest expense, net Income before income taxes Provision for income taxes Net income $ % $ % $ % $ % Three Months Ended June 30, Six Months Ended June 30, Earnings per common share: Basic $ Diluted $ Shares used in computing earnings per common share: Basic Diluted -MORE- PMC Reports Results for the Second Quarter of 2011 Page 5 August 4, 2011 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except share and per share amounts) (As Adjusted) Dec. 31, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Deferred tax assets, net Prepaids and other assets Equipment and leasehold improvements Accumulated depreciation ) ) Deferred tax assets, net Goodwill Intangible assets, net Other $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Salaries, wages and other compensation Other accrued liabilities Long-term debt Other long-term liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value per share; 1,000,000 sharesauthorized and no shares issued at December 31, 2010 and June 30, 2011 – – Common stock, $0.01 par value per share; 175,000,000 shares authorized; 30,696,261 and 30,731,331 shares issued as ofDecember31, 2010 and June30, 2011, respectively Capital in excess of par value Retained earnings Treasury stock at cost, 1,336,817 shares and 1,344,939 shares at December 31, 2010 and June 30, 2011, respectively ) ) $ $ -MORE- PMC Reports Results for the Second Quarter of 2011 Page 6 August 4, 2011 PHARMERICA CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Three Months Ended June 30, Six Months Ended June 30, Cash flows provided by (used in) operating activities: Net income $ Adjustments to reconcile net income to net cash provided by (used in)operating activities: Depreciation Amortization Integration, merger and acquisition related costs and other charges Stock-based compensation Amortization of deferred financing fees Deferred income taxes Loss on disposition of equipment Other ) – – – Change in operating assets and liabilities: Accounts receivable, net ) Inventory ) ) ) Prepaids and other assets ) ) ) Accounts payable ) ) Salaries, wages and other compensation ) ) Other accrued liabilities ) Net cash provided by (used in) operating activities ) Cash flows provided by (used in) investing activities: Purchases of equipment and leasehold improvements ) Acquisitions, net of cash acquired – ) – ) Other – – ) – Net cash used in investing activities ) Cash flows provided by (used in) financing activities: Repayment of long-term debt – ) – ) Proceeds from long-term debt – – Repayments of long-term revolving credit facility – ) – ) Proceeds from long-term revolving credit facility – – Payments of debt issuance costs – ) – ) Repayments of capitallease obligations ) Issuance of common stock Treasury stock at cost – ) – ) Net cash provided by (used in) financing activities – ) Change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental information: Cash paid for interest $ Cash paid for taxes $ -MORE- PMC Reports Results for the Second Quarter of 2011 Page 7 August 4, 2011 PHARMERICA CORPORATION SUPPLEMENTAL INFORMATION INTEGRATION, MERGER AND ACQUISITION RELATED COSTS AND OTHER CHARGES The following is a summary of integration, merger and acquisition related costs and other charges incurred by PharMerica for the three and six months ended June 30, 2010 and 2011 (unaudited). (In millions, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Integration costs and other charges: Pre-Pharmacy Transaction litigation matters $ $
